 140DECISIONSOF NATIONALLABOR RELATIONS BOARDFabricators,IncorporatedandAssortment SheetMetalWorkers Local Union No.383, affiliatedwith the Sheet MetalWorkersAssociation,AFL-CIO. Cases 19-CA-3303 and 19-RC-3822November 8, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn June 23, 1967, Trial Examiner Louis S. Pen-field issued hisDecision in the above-entitledproceeding, finding that Respondent had engagedin certain unfair labor practices in violation of Sec-tion 8(a)(1) of the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.He also found that Respondent had not en-gaged in certain other unfair labor practices in viola-tion of Section 8(a)(1) and (5) of the Act, andrecommended that such allegations of the complaintbe dismissed. Thereafter, the General Counsel andthe Charging Party (hereinafter also referred to asthe Union) filed exceptions to the Trial Examiner'sDecision and supporting briefs, and the Respondentfiled cross-exceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, ex-cept as modified herein.As more fully set forth by the Trial Examiner, onDecember 3, 1965, the Union, which had securedsigned authorization cards from a majority of theemployees then in the appropriateunit,asked theRespondent for recognition as exclusive bargainingrepresentative, and offered to submit the cards to aneutral third party for verification of its majoritystatus. The Union filed a petition for an election thesame day. Respondent, on or about December 10,1965, expressed its doubt as to the Union's majori-ty, and the appropriateness of the requested unit,and declined recognition pending the outcome ofthe Union's election petition. The Union lost theelection conducted on January 19, 1966. OnJanua-ry 21, 1966, the Union filed the present chargesagainst the Respondent, and on January 25, 1966,filed timely objections to the conduct of the elec-tion.1.The Trial Examiner found, and we agree, thatRespondent violated Section 8(a)(1) of the Act bythe following conduct:During the Union's organizing campaign, and be-fore the Union requested recognition, GeneralManager Schlamp interrogated several employeesregarding their knowledge of union activities. Healso asked two of them to report any informationconcerning union activity which they might obtainin the future; he told a third employee he hadspoken to the first two, that employees did not needa union, and that Respondent did not want one.After the Union's demand, Respondent's PresidentJagoe interrogated another employee as to whetheremployees discussed the Union, what they thoughtabout the Union, and what she thought about it.Within a week after Respondent's refusal to recog-nize the Union, Foreman Salemsaas told an em-ployee working under him that she "should getover" to the other employees that there would belayoffs if the plant were organized. Salemsaas askedanother employee' during this period whether shehad been approached by the Union, how she knewabout a union meeting, and for the name of theUnion's spokeman.And on the day before the aforementioned elec-tion,Respondent's president stated to a group ofemployeesthathebelievedtherewasa"troublemaker" in their midst, and that if the identi-tyofthistroublemakerwerediscovered,"something would be done about it" and such"trouble" would be eliminated.2.The Trial Examiner found that the Unionrepresented a majority of Respondent's employeesin an appropriate unit when, on December 3, it de-manded recognition, offered to prove its majoritystatus, and requested bargaining. He concluded,however, that Respondent did not in bad faithrefuse to recognize the Union when it subsequentlyinsisted upon a Board election. Accordingly, herecommended dismissal of the Section 8(a)(5) al-legation of the complaint. The Charging Party andGeneral Counsel have excepted to the finding andrecommendation, and we find merit in the excep-tions.The Board has long held that an employer maydecline to recognize a labor organization and awaitthe holding of a Board election if it is motivated bya good-faith doubt as to the Union's majority status.Where, however, the Employer's refusal ismotivated by a rejection of the collective-bargainingIThe Trial Examiner inadvertently refers to the employee as FayeManser in the latter part of his Decision,but the transcript and otherreference to this interrogation in the Decision show that Salemsaas inter-rogated Beatrice Gove at this time168 NLRB No. 21 FABRICATORS, INC.141principle or a desire to gain time within which to un-dermine the Union and dissipate its majority, theEmployer's refusal is found violative of Section8(a)(5) and (1) of the Act.2In meeting with a group of employees for the pur-pose of discussing employee grievances, the day be-fore the election, President Jagoe threatened that ifthe "troublemaker" were identified the troublewould be eliminated. And a department foremanmade a threat of layoffs if the Union came in, withan admonition to an employee to spread this warn-ing, which the employee obeyed. In our judgment,these threats of serious reprisals plainly reflectsRespondent'sattitudetoward its employees'unionization.3 These unfair labor practices, coupledwith unlawful interrogations by Jagoe and otherresponsible company representatives, occurringboth before4 and after Respondent's refusal to ex-tend' recognition, clearly support an inference ofbad faith on the part of Respondent. We thereforefind that the record evidence establishes Respond-ent's unlawful motivation, and we conclude thaton and after December 10, 1965, Respondentrefused to bargain with the Union in violation ofSection 8(a)(5) and (1) of the Act.In any event, an order directing the Respondentto bargain with the Union, upon request, is necessa-ry to remedy the effects of its other unfair laborpractices.The record establishes that the Unionhad a majority when the Respondent began itscourse of unfair labor practices directed at destroy-ing this support. The subsequent diminution of sup-port, as revealed by the Union's loss in the election,can only be attributed to the Respondent's unlawfulconduct.5 Therefore, we shall order the Respondentto bargain, upon request, with the Union both toremedy its violation of Section 8(a)(5) and its viola-tions of Section 8(a)(1) of the Act.ORDERwages, hours, and other terms and conditions of em-ployment with Assortment Sheet Metal WorkersLocal Union No. 383, affiliated with the SheetMetal Workers Association, AFL-CIO, as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employeesemployed by the Employerin itsplants onSouthHudson and South Dawson Streets,Seattle,Washington, including quality controlemployees and production control employees,but excluding sales employees, purchasing em-ployees, office clerical employees,engineeringand planning employees, professional em-ployees, guards, and supervisors as defined inthe Act."2.Renumber paragraphs 2(a) and 2(b) as para-graphs 2(b) and 2(c), and insert the following asparagraph 2(a):"(a)Upon request, bargain with the above-named labor organization as the exclusive represent-ative of all the employees in the aforesaid ap-propriate unit with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understandingin a signedagreement."3.Delete from renumbered paragraph 2(c) of theTrial Examiner's Recommended Order that partthereof which reads "to be furnished" and sub-stitute therefor "on forms provided. . . . "4.In the Appendix to the Trial Examiner'sRecommended Order entitled "Notice to All Em-ployees," prior to the paragraph beginning with thewords "WE WILL NOT unlawfully interrogate... insert the following paragraphs:WE WILL NOT refuse to bargain collectivelywith Assortment Sheet Metal Workers LocalUnion No. 383, affiliated with the Sheet MetalWorkers Association, AFL-CIO, as the exclu-sive representative of the employees in the ap-propriate bargaining unit. The appropriate unitis:Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Fabricators, Incor-porated, Seattle,Washington, its officers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as so modified:1.Renumber paragraphs 1(a) and 1(b) as para-graphs 1(b) and 1(c) and insert the following asparagraph I (a):"(a)Refusing to bargain collectively concerning1Joy SilkMills,Inc, 85 NLRB 1263, enfdas modifiedon othergrounds185 F -2d 732(C A D C ),cert. denied 341 US. 9143CfGalbreath Bakery, Inc,163 NLRB 408, in 7, wherewe distin-guisheda number ofcases reachinga contraryresult because the conductinvolved was isolatedor otherwiseinsufficient to vitiate the employer'sAll production and maintenance em-ployees employed by the Employer in itsplantson South Hudson and SouthDawson Streets, Seattle, Washington, in-cluding quality control employees andproduction control employees, but exclud-ingsalesemployees,purchasing em-ployees, office clerical employees, en-gineering and planning employees, profes-sional employees, guards, and supervisorsas defined in the Act.WE WILL bargain, upon request, with thegood faith.See, e g ,Harvard Coated ProductsCo ,156NLRB 162;Hammond & Irving, Inc ,154 NLRB 1071,Clermont's, Inc ,154 N LRB13974United Mineral & ChemicalCorp ,155 NLRB 1390,1394, fn. 91Bryant Chucking Grinder Company,160 N LRB 1526 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove-named Union as the exclusive bargain-ing representative of all employees in the unitdescribed above,with respect to wages, hours,and other terms and conditions of employment,and, if an understanding is reached,embodysuch understanding in a signed agreement.IT IS HEREBY FURTHERED ORDERED that the elec-tion heretofore held in Case19-RC-3822,be, anditherebyis, set aside.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis S. PENFIELD, Trial Examiner: This proceeding,with all parties represented, was heard before me in Seat-tle,Washington, on January 24, 25, and 26, 1967, upona complaint of the General Counsel and answer ofFabricators, Incorporated, herein called Respondent.The complaint proceeding was consolidated with arepresentation proceeding with respect to issues raised byobjections to the conduct of an election conducted in therepresentation case.' The issues litigated were whetherRespondent violated Section 8(a)(1) and (5) of the Na-tional Labor Relations Act, as amended, herein called theAct, and whether or not certain objections to the conductof the election not ruled upon by the Regional Directorraised substantial and material issues with respect to con-duct affecting the results of the election.Upon the entire record, including consideration ofbriefs filed by the General Counsel and Respondent, andupon my observation of the witnesses, I hereby make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Washington corporation which is en-gaged in business at Seattle, Washington, in the manufac-ture and processing of parts for aircraft and other indus-tries.During the year ending December 31, 1965,Respondent purchased goods for use in its businessvalued at more than $50,000 which were shipped to itdirectly from points outside the State of Washington, andduring the same period it sold goods and services valuedin excess of $50,000 to Boeing Company, a firm which inturn annually produces and sells products valued in ex-cess of $50,000 directly to points outside the State ofWashington. I find the business of Respondent affectscommerce within the meaning of the Act, and the asser-tion of jurisdiction by the Board to be appropriate.II.THE LABOR ORGANIZATION INVOLVEDAssortment Sheet Metal Workers Local Union No.383, affiliated with the Sheet Metal Workers Association,AFL-CIO, herein called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.The complaint issued on March 31, 1966, and is based upon a chargeand an amended charge filed on January 21, 1966, and March 29, 1966,respectivelyCopies of the complaint, the charge, and the amendedcharge have been duly served on RespondentIII.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatoryStatementIn the complaint case,the GeneralCounselalleges theUnion to be the statutory representative of Respondent'semployees,and further alleges that at all times sinceDecember10, 1965,Respondent unlawfully refused toaccord it recognition as such representative by engagingin a course of conduct calculated to dissipate union sup-port and indicating rejection of the collective-bargainingprinciple,thereby refusing to bargain collectively in goodfaith as requiredby thestatute.Respondent denies thatthe Union at any time became the statutory representa-tive of its employees,denies the appropriatecharacter ofthe unit alleged,and denies that it engaged in an unlawfulcourse of conduct undermining the majority,or that itacted in derogation of the collective-bargaining principle.The Unioncommenced organizational efforts amongthe Respondent's employees in Novemberof 1965. OnDecember3, 1965,the Union requested recognition ofRespondent as the statutory representative of its em-ployees, and on the same dateitfileda representationproceedingin 19-RC-3822. On orabout December 10,1965, under circumstances to be described more fullybelow,Respondent declined to accord the Union therecognition requested.Thereafter,a hearing was held inthe representation case on December 21, 1965, and aDecision and Direction of Election was issued by the Re-gionalDirector on January 6, 1966.An election wasthereafter conducted on January19, 1966,inwhich amajority of the employees voted against union represen-tation.Timely objections to the conduct of the electionwere filed,and on March29, 1966,the Regional Directorissued a Supplemental Decision and Direction wherebyhe overruled one objection,and directed that the issuesraised by five objectionsbe determined after a formalhearing in a proceeding to be consolidated with a hearingon the complaint simultaneously issued.2This consolidated proceeding involves a plant employ-ing between 120 and 130 persons.Respondent's pre-sident isAllison N.Jagoe. Its general manager is KirkSchlamp.Marlyn Salemsaas is a foreman. The superviso-ry status of each of the foregoing is conceded, but disputeexists as to the responsibility of Respondent for the con-duct ofan employee named Robert Boettinger, alleged bytheGeneral Counsel to be Respondent's"agent orrepresentative." Thisissue will be discussed below.B.The Demand, the Refusal, and the Appropriate UnitOn December 3, 1965, the Union addressed a letter toRespondentadvising it that the Union represented amajority of its employeesin analleged appropriate unit,demandingthat Respondentrecognizeitas the statutoryrepresentative of such employees,and requesting a meet-ing for the purpose ofnegotiatinga collective-bargainingagreement.In addition to the foregoing, the Union of-2TheRegional Director found statements in a letter to employeesand statements to the employees made in a speech to be privileged withinthe meaning of Section 8(c) of theAct Allegedgranting of wage increases,threats ofreprisals and promisesof benefits,sponsorship of grievancecommittee, and interrogation of employees as to their union activity, how-ever,werefound to raise issues regarding the election which were bestresolved after hearing. With the exception of the wage increases whichwere not alleged in the complaint or litigated at the hearing, the objectionsare coextensive with allegations of the complaint FABRICATORS, INC.fered to make its authorization cards available to a neutralperson for the purpose of verifying its majority status. Onthe same day the Union filed its petition in Case19-RC-3822. Respondent's attorney called the Union onDecember 3, 1965, to advise it that Respondent couldnotmeet as requested on Monday, December 6, butwould agree to meet on Friday, December 10. In this ini-tial response the attorney made no representation as toRespondent's position regarding recognition. Followingreceipt of this request for recognition, Respondent en-gaged the services of Washington Metal Trades, Inc., alabor relations association, to represent it for collective-bargaining purposes.Washington Metal Trades advisedthe Union that thereafter it would undertake all futuredealingswith the Union on behalf of Respondent.C.The Majority143The General Counsel alleges, and Respondent denies,that on December 10, 1965, the date upon which I havefound above that Respondent refused to accord theUnion recognition as the statutory representative of itsemployees, the Union represented a majority of the em-ployees in the appropriate unit.On December 10, 1965, there were 125 persons in theappropriate unit whose names were on Respondent'spayroll.3In the course of its organizational campaign, the Unioncirculated, and solicited Respondent's employees, to signcards with the following legend:Althougha minor dispute exists as to the precise timingSHEET METALWORKERS' INTERNATIONALof thenotification,at least byDecember10, eitherASSOCIATIONRespondent or Washington Metal Trades had advisedtheAFFILIATED WITH AFL-CIOUnion that despite the Union's expressed willingnesstoAUTHORIZATION FOR REPRESENTATIONagree to a cardcheck,Respondent questioned its majorityand questioned the propriety of the unit alleged,and thatinasmuch as a petition for an election had been filed,Respondentwouldwithhold recognitionuntilthequestion concerning representationhad been resolved bythe Board.Upon the basis of the foregoing,Ifind the Union tohave requested recognition as the statutory representa-tive ofRespondent's employees on December3, 1965,that its demand was a continuing one, and that onDecember10, 1965,Respondent declined to accord itrecognition pending resolutionby theBoard of unit andmajority status issues.At the representation hearing, the Union urged a unitlimited to Respondent's production and maintenance em-ployees. Respondent contended that the unit should alsoinclude itsmachine shop employees.Respondentdisputed the inclusionof certainfringe groups specificallythose classified as quality control employees and produc-tion control employees.The Regional Director ruled themachine shop and the fringe groups each to be properlya part of the appropriate unit.An election was directed onJanuary6, 1966,among employees in the following unit:Allproduction and maintenance employees em-ployed bythe Employer in its plants on South Hud-son and South Dawson Streets,Seattle, Washington,including quality control employees and productioncontrol employees,but excluding sales employees,purchasing employees,office clericalemployees, en-gineering and planning employees, professional em-ployees, guards,and supervisors as defined in theAct.In the present proceeding, Respondent undertakes topreserve its original unit position. but offers no furtherevidence in support thereof. Accordingly, I find that theabove-described unit heretofore found as appropriate bythe Regional Director in the representation case to be ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.3The abovefigure was determined from an examinationof G. C Exh.16, a list of Respondent's unit employees between December I and 15The list contained a total of 135 names I struck from the list the names ofthe following employees whose employment appears to have terminatedbetween December I and 10,1965WallaceBirdwell, Kathleen Boss,WinifredGarrick,Marion Henneke,William FHudnall,LovellDKnoblauch,GarryL.Marsh, Harold W Peterson,and Susan I TharpThe name of one other employee, Bob J Hansen,was also deleted sinceI, the undersigned,hereby authorizethe SHEETMETAL WORKERS INTERNATIONAL AS-SOCIATION,or any affiliatedLocal Unionthereof,to represent me for purposesof CollectiveBargain-ing, and in my behalf,to negotiate and conclude allagreements as to hours of labor, wages, and otherconditions of employment.NameTel. No.AddressCityEmployed byShiftClassificationWage RateDate(Signed)GeneralCounsel introduced into the record 63authorization cards with the stipulation that each cardhad been signed by an employee of Respondent, that thesignatures thereon had been compared with companyrecords, and that each card appeared to have been ex-ecuted by the employee named thereon. It was furtherstipulated that the date stamp on the back of each cardrepresented the date upon which such card was deliveredto the Board's Regional Office in Seattle by the Union.Each of the 63 cards authenticated pursuant to theforegoing stipulation bears a date in either November1965 or a date in December, prior to December 10, 1965.Absent evidence to the contrary, it is presumed, and I-find, that each of the 63 cards was dated and signed on thedate appearing thereon.In addition to the 63 cards, the General Counsel un-dertook to authenticate 13 additional cards by testimony.Twelve witnesses authenticated their signatures. Thesignature of employee Ted Stuart was authenticated byanother employee in whose presence Stuart had signed.One card was dated subsequent to December 10, 1965,and one other was signed by an employee who quit beforethat date. It was established that each of the remaining I Icards was signed on a date on or before December 10,1965.4 I find these I I cards to be sufficiently authen-it appeared that he was first employed on December 13, 1965.The card of Beatrice Gove was dated on December 12, 1965 Thepayroll records show Wallace Birdwell to have terminated his employ-ment prior to December10, 1965.Both cards will be disregarded in deter-mining the Union's majority The remaining I I include the followingnamesWest Kelley,Ira B Moore, Jr , Gertrude Caffell, MaloneBolton,Ted Stuart, Ellen Jimenez, Larry Oldham, Jacob Knaus, Marion Ruggles,Dolores Anderson,and Russel Ellis 144DECISIONSOF NATIONALLABOR RELATIONS BOARDticated and that each bears the signature of an employeeof Respondent whose name appears on Respondent'spayroll on December 10, 1965.While Respondent does not contest the propositionthat there are a total of 74 authenticated authorizationcards bearing the names of persons on the December 10,1965, payroll, it questions the propriety of the use ofthese cards generally to establish the Union's majorityand attacks the validity of certain of the cards specifi-cally.Respondent's general challenge to the use of thecards is based on testimony of employee witnesses whichRespondent claims supports an inference that all cardswere obtained by misrepresentations, and thus cannotreasonably be regarded as showing that the signersthereof designated the Union as their representative. Itsspecific attack is limited to 10 cards alleged not to havecome into the Union's possession until after December10, 1965, others allegedly obtained by representationsthat initiation fees would be waived, and 9 cards allegedto be invalid because of specific misrepresentations as topurpose. If all cards specifically attacked be found in-valid, the Union would not have a majority.It is undisputed that the organizational campaign wascarried on by both paid union representatives and by aplant committee of employees each one of whom solicitedsignatures of employees to the cards, and discussed theUnion and its various objectives with the employees so-licited. John Lubetich, International organizer for theUnion, was in charge of the organizational drive. Hetestified, without contradiction, that during the course ofthe drive he spoke individually and collectively with em-ployees or groups of employees explaining to them, whenurging that they sign authorization cards, that in order toobtain a Board election it was necessary to have a certainnumber of cards, and that if 51 percent or more of the em-ployees signed such cards prior to the election, it might bepossible to get management to bargain without an elec-tion.He testified that during the campaign his meetingswith employees took place almost daily and that, althoughitwas his opinion that the language on the card itself wasabundantly clear, he undertook continually to explain thedual purposes for which the cards might be used. Lu-betich stated further that all cards which were in his pos-session at the time the petition was filed on December 3,1965, were at that time submitted to the Board's RegionalOffice, and that thereafter he undertook to submit to theBoard such additional cards "as fast as [he] got them."As to 10 of the 63 authenticated cards Respondenturges that despite the fact that each bears a date showing-it to have been signed before December 10, 1965, eachalso bears a Regional Office date stamp showing that ithad not been delivered to the Regional Office untilDecember 13 or 15. It is argued that since Lubetichrepresents that he turned over signed cards to the Re-gional Office as soon as possible, it must be assumed thatthese cards were not in possession of the Union onDecember 10, and thus cannot be counted to determinetheUnion's majority. Union Representative Lubetichtestified that while he personally solicited many cards,others were solicited by employees on the "in-plant com-mittee."While nothing in the record affirmativelyestablishes the exact time that any card came into posses-sion of Lubetich or any other union representative,neither is it affirmatively shown that any card was notreceived by a union representative on the date which ap-pears thereon. Lubetich testified only that it was true thatas to "most of them, as fast as [he] got them [he] turnedthem over to the Labor Board,and insome cases thiswould occur on the same day." Lubetich was not asked,however, and no evidence was adduced to show, the tim-ing of the turnover to the Board of any particular card, in-cluding the 10 to which Respondent refers. Respondent,in effect, asks that I infer from the Regional Office datestamp alone that the employees signing cards dated earli-erhad not thereby designated the Union becausepresumably such cards had not come into the Union'spossession before December 10. 1 would not necessarilyregard possession of a card bya unionon a certain date asan essential element to establish majority if it could beproven that the card actually had been signed by the em-ployee on that date. In the instant case, even if we wereto assume possession by the Union to be a requirement toprove majority, I would nevertheless find such require-ment to have been fulfilled. Lodging the card with theBoard is not an essential to establish majority, and theRegional Office date stamp has little probative value forsuch purpose. Absent evidence to the contrary, it is a fairassumption that the 10 cards in question were both signedand delivered to the solicitor on the dates which theybear. The solicitors must be regarded as union agents, anddelivery to them as possession by the Union. The factthat "most of them" were turned over to the Board by thepaid representative soon after he got them shows neitherwhen the solicitor got the card, or that any specific cardwas not held for a longer period and its delivery to the Re-gional Office delayed. Upon the basis of the foregoing, IrejectRespondent's attack on the validity of these 10cards, and find that each should be counted in computingthe Union's majority.Respondent specifically attacks the validity of somecards on the ground that the solicitors had representedthat, if such cards were signed before the Union wasselected as the representative, initiation fees would bewaived. Unquestionably, representations of such naturewere made in some instances, although only three or fouremployees testified along such lines and it would not ap-pear that the waiver representations were a broadly basedaspect of the organizational drive. Even if we assume tothe contrary, however, the Board's present view is thatgeneral representations of this nature will not invalidatecards for majority purposes. If an employer has refusedto bargain in good faith with aunion, the Board's rationaleas to counting cards to determine its majority is expressedin the following:If, as the court says, the cards are now the equivalentof votes, it was Respondent who made them so. If weshould now refuse to recognize the Union's majoritystatus because the Respondent destroyed the basisfor a fair election, we would be bestowing on the guil-ty party the very advantage which it hoped to gainwhen it committed its unfair labor practices. Sincethe Union was unlawfully deprived of a chance toestablish itsmajority through a Board-conductedelection,we believe that equity requires that thevalidity of the authorization cards should now bejudged by the principles which would have been ap-plied if the Union had won the election, and if theRespondent was now seeking to overturn it on theground that the waiver of initiation fees had inter-fered with the election.55Gorbea,Perez & Morell,142 NLRB475, 477 FABRICATORS, INC.145With respect to an attack on an election on such grounds,very recently the Board has had occasion to reconsider aline of cases which had indicated that in certain circum-stances waiver of initiation fees might serve to invalidatean' election.InDit-Mco, Inc.,163NLRB 1019, theBoard reversed its position in this regard and overruledobjections to an election, holding that waivers or provi-sionalwaivers of union initiation fees, whether condi-tioned upon the result of an election or not,had no im-proper effect on the freedom of choice of the electorateand did not constitute a basis for setting aside an election.If such be the basic principle,then all cards obtainedhereinmust be counted to determine the majority forreasons set forth in the quotation above. Accordingly,Respondent's attack on any card premised on an asser-tion of initiation waiver must be rejected.In considering Respondent's general attack on the useof the cards, it must be noted first that the legend on thecard itself spells out a clear and unambiguous authoriza-tion for the Union to represent the signer for collective-bargaining purposes. All 20 of the employee witnesseswho testified impressed me as not only literate but alsoreasonably well educated. I assume that these witnessesconstituted a representative cross section of the unit em-ployees as a whole. In most instances when asked if theyhad read and understood the language on the authoriza-tion card they answered in the affirmative. Respondentmade diligent efforts to draw from both his own and theGeneral Counsel's witnesses admissions as to representa-tions by the solicitors. As will be noted more fully below,some witnesses state that solicitors represented that sign-ing was for the purpose of obtaining an election or toenable the employees to get more information. In no in-stance, however, did any witness testify that the solicitorrepresented such end as the sole purpose of signing.Since Respondent has singled out nine employees asrepresenting not the only but the most obvious victims ofthe alleged misrepresentations,a consideration of thistestimony should not only resolve their individual casesbut in addition should be indicative of the circumstancessurrounding the solicitation generally and provide a basisfor evaluating Respondent's claims.Ira B. Moore, Jr., testified that he read the card and un-derstood it.On cross-examination by Respondent hetestified that he was told that there would be an electionand that a purpose, but not the only purpose, of the cardwas to get an election.Gertrude Caffell testified that she read the card, thatshe was told she wouldn'thave to pay an initiation fee ifshe signed it, and that the Union needed a certain numberof cards if it was to have an election.Larry Oldham testified that he understood the cardwhen he read it, but that he was also told that its purposewas "so that the union could contact us"and "if therewere enough cards ... could demand an election."Jacob A. Knaus testified that he was told that the pur-pose of the card was "so that he could receive informa-tion on the union."Knaus testified that despite signingthe card he had not read it.Marion Ruggles testified that the solicitor had told herthat by signing the card she would be able to attend unionmeetings and hear what the Union had to offer. Shetestified that she did not understand that by signing thecard she was authorizing the Union to represent her.Lorene Barnhouse testified that she was told by the so-licitorthat the card meant that she wanted to berepresented by the Union. She further testified that shebelieved there would be an election and that this in-fluenced her signing the card.Dorothy Morisaki testified that the solicitor advisedher that there would be an election.However,she furthertestified that no one told her that this was the only pur-pose for the card, and that she understood when shesigned it that she was authorizing the Union to representher.Mirek Pomierny testified that he was told that if hesigned the card there would possibly be an election. Hefurther testified that at the time of signing he wanted to berepresented by the Union.Wilmot Bellamy testified that he was told the purposeof the card was to determine the number of people in-terested in obtaining information about the Union andthat,if a certain percentage signed,there might be an elec-tion.It is noteworthy that not one testified that he was toldto disregard the card or that it had a sole purpose contraryto the legend on it.At the most these witnesses indicatethat they paid scant attention to the legend or assumedthat something further would happen before the Uniontook over as the bargaining representative.In determining the validity of authorization cards, theBoard and the courts have uniformly held the wording onthe card itself to be of paramount importance.Where acard is clear on its face as designating a union as the bar-gaining agent, it is not to be regarded as subject to parolimpeachment merely because the employee was told thatthe purpose of the card was also to secure an election.Thus, if the card itself effectively advises the employeethat it has a purpose to designate the union as his bargain-ing agent, its validity will be subject to attack only wherethe solicitor making the oral inducement expressly statesthe only purpose to be other than what the card states.6The clear and unambiguous language on the face of thecard in the instant case should not lightly be disregardedas a statement of its basic purpose.Any representationthat the card also had a purpose of enabling the employeeto get additional information or to get an election is nomore than a true statement of a concurrent purpose andis not a misrepresentation. While it may be true,as sometestified, that each did not fully understand all the ramifi-cations that might follow his signing a card,this did notcome about because they were misinformed by the solici-tors. In the circumstances here disclosed,to find that anemployee did not understand that by signing the clear andunambiguously worded card he was designating theUnion as his representative would be either to downgradehis apparent intelligence_or to charge him with irresponsi-bility.Upon the basis of the foregoing, I find that Re-spondent has not established that any one of the ninecards it specifically attacks is invalid or that the cardsgenerally were obtained in circumstances that warrantdisregarding their validity for purposes of determiningthe Union's majority. Accordingly, I find that it has notbeen established that any of the 63 cards authenticated bystipulation or any of the 11 additional cards authenticatedat the hearing is invalid for a purpose of designating the6Cumberland Shoe Corporation,144 NLRB 1268,AmalgamatedN L R B,365 F 2d 898,The Shelby Manufacturing Company,155Clothing Workers of America,AFL-CIO [Sagamore Shirt Company]v.NLRB 464, 466 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion as the collective-bargaining representative of thesigner.Having heretofore found that on December 10, 1965,there was a total of 125 employees in the appropriate unit,that 74 of such employees had signed valid authorizationcards dated on or before December 10, 1965, 1 furtherfind that as of that date a majority of the employees insuch unit had designated the Union as their collective-bargaining representative within the meaning of Section9(a) of the Act.D. TheAlleged Unlawful Acts of Interference,Restraint,and CoercionThe General Counsel adduced evidence concerningconduct of Respondent occurring both prior to and afterRespondent's refusal to recognize the Union onDecember 10, 1965.Included among the alleged acts of interference occur-ring prior to December 10, 1965, are the following:1.Inmid-November, Kirk Schlamp, Respondent'sgeneral manager, is alleged to have questioned two ofRespondent's oldest employees, Anne Kennedy and Ger-trude Caffell about the Union. According to Kennedy,Schlamp asked her if she had heard about a union comingin. She replied that nobody had heard anything about anyunion,upon which Schlamp is alleged to have said, "Webeing the two oldest girls employed here, that he hopedthat we would report anyunionactivities to the manage-ment." Caffell's testimony corroborates that of Kennedywith regard to this incident. I credit the consistenttestimony of Kennedy and Caffell and find that the con-versation occurred substantially as related above.2.Susan Sphorer testified that Kirk Schlamp calledher into his office sometime in November, for the purposeof discussing a problem which she was having with one ofher fellow employees. She states that during the course ofthe conversation he asked her if she had heard anythingabout the Union. She states that Schlamp then went on toadvise her that he had talked to Kennedy and Caffellabout the Union, to which Sphorer replied that they hadsaid nothing to her about it. Schlamp is then alleged tohave said that Respondent "didn't want the union thereand they didn't need it." Schlamp remembers callingSphorer to his office about this time but he was unable torecall any discussion about the Union. I am satisfied thatSphorer's recollection in this connection is the more relia-ble and find that Schlamp made the remarks about theUnion in substantially the manner set forth above.3.Anne Kennedy testified that early in December aconversation occurred between her and President Jagoeduring the course of which Jagoe asked her if any of thegirlshad discussed the Union with her. Kennedy repliedthat they had not. After this Kennedy states that Jagoeasked her what the girls thought about the Union. Ken-nedy replied that she could not tell him since they had notdiscussed it with her, whereupon he asked her what shethought about it. To this Kennedy states she respondedby telling Jagoe "that when a business got as big as his hecould expect the union to try to get in." Jagoe does notdeny that such a conversation may have taken place, buthe states that he does not recall it. Under the circum-stances, I find that the converstation took place in sub-stantiallythemanner to which Kennedy crediblytestified.7Following the December 10, 1965, refusal to recognizethe Union, the Respondent is alleged to have engaged inother conduct claimed to interfere with employee rightsand to indicate Respondent's rejection of the collective-bargaining principle.The following incidents are in-cluded:1.Anne Kennedy testified that on or about December16, 1965, Foreman Salemsaas told her that she "shouldget it over to the girls that if the union comes in therewould be layoffs because Mr. Jagoe was not gettingenough money for the passenger service units, and hecould not afford to pay the union wage and possibly thecontractor would go to a competitor." Kennedy reportsthat she did pass on information of this nature to the othergirls.How widely she circulated such information is notshown, however. Salemsaas admits having a conversationwith Kennedy concerning the Union, but in response toa direct question as to whether he told her that layoffsmight occur he responded, "I don't know, I'm not sure Isaid that." In response to another direct question as towhether he asked her "to get across to the girls that therewould be layoffs," he responded, "I asked to see what shecould find out about the union." In view of Salemsaas' ad-mission that he had talked to Kennedy about the Union,that he had asked her to find out about the Union, and hisuncertainty as to whether he said anything about layoffsif the Union came in,it isreasonable to conclude that theincident occurred in substantially the manner in whichKennedy credibly testified, and I so find.2.BeatriceGove testified that on January 6, 1966,Foreman Salemsaas, asked her who was the spokemanfor the Union. When Gove replied that she did not know,Salemsaas then is alleged to have said, "You mean to tellme that you haven't been approached by thisunion?"Gove replied that she had not been, stating that she hadonly learned about the Union recently at a meeting.Salemsaas then asked her how she had found out aboutthe meeting and she replied that she had heard about itfrom a "few of the girls." Salemsaas does not deny thatsuch a conversation may have occurred stating only "it ispossible, but I don't remember." I find that his question-ing of Gove occurred in substantially the manner towhich she credibly testified.3.The next incident for which Respondent is allegedto be responsible relates to the conduct of an employeenamed Robert Boettinger, whom the General Counselclaims to have acted as Respondent's "agent or represent-ative."According to Beatrice Gove and Faye Manser,witnesses for the General Counsel, Boettinger came to7 In the complaint the General Counsel alleges that early in DecemberForeman Marlyn Salemsaas told an employee that management wanted tofind out who started the union activity,and at the same time informedsuch employee that Jagoe wantedno unionin the shop and that, if the ring-leaders were found, "God help them " The General Counsel called nowitness to testify to such an incident and his efforts to query Salemsaas asto such conversation were met by an outright denial Accordingly,the al-legation stands unsupported in the record,and I so find.The GeneralCounsel also adduced evidence indicating that employee Wallace Bird-well, when hired in September 1965, was queried by Kirk Schlamp aboutunions, with Schlamp indicating to Birdwell that he had worked in anothershop that had gone broke because of a union, and that he would close thedoors rather than see another union come in. This is not alleged as a viola-tion in the complaint and apparently the evidence was adduced only toshow ahostile attitude by managementtowardunion organization FABRICATORS, INC.147Respondent's so-called pod shop early in the day onJanuary 17 and stated to them that he wanted to tell themhow he felt about the Union.Boettinger went on to saythat he"had belonged to a lot of unions...that this unionwas a bunch of gangsters,"and that"we should get up agrievance committee."The women told Boettinger thatthey had heard that Jagoe would not talk with them. TothisBoettinger is alleged to have replied,"Well, if youcan't talk to Mr. Jagoe,you can come and bring it to mepersonally and I'llgo to see Mr.Jagoe and I'll see thatsomething is done."Following this conversation, Goveand Manser prepared a list of grievances and immediatelyundertook to approach Jagoe directly concerning a meet-ing.The meeting which took place on the following daywill be discussed below.Although the General-)unsel alleges Boettinger to bean agent of Respondent,he does not claim that Boettingeroccupied a supervisory status. Boettinger himself did nottestify.Jagoe testified that Boettinger was hired "toschedule production,"that he was an hourly employeewho worked directly under Kirk Schlamp,and that he hadno supervisory authority and no power to hire or fire.Jagoe states that it was Boettinger's job to plan produc-tion on certain jobs in such a manner that they wouldprogress efficiently.Boettinger'swork was carried on inan office located on the same floor as that of Jagoe and heshared office space with two engineers.Boettinger'sname was included on the eligibility list used in the Boardelection but,when he appeared to vote at the election, hisballotwas challenged.The issue of his eligibility hasnever been resolved.In the representation proceedingtherewas a dispute concerning the inclusion of thecategory of quality control and production control em-ployees in the unit. The Board found both groupsproperly to be included.Jagoe was unable to placeBoettinger as clealy within either category.His descrip-tion of Boettinger'sduties, however,would appear tocharacterize him more nearly as a production control em-ployee than anything else and presumably it was for thisreason that his name was included on the eligibility list.There is no direct evidence that Boettinger was everdesignated to act for management to suggest to em-ployees that they form their own grievance committee, orto convey to them management's views about the Union.According to Jagoe,ithad come to management's atten-tion that Boettinger had been talking to employees in thepod shop,but it is not shown that management hadauthorized him to present its views, or that it had acted inone way or another to promote or prevent his talking tothe employees.Nothing in the testimony of the GeneralCounsel'switnesses suggests that Boettinger held himselfout to them as a management representative or that theyregarded him as occupying a special status of this nature.On the contrary from their testimony, it would appearthat Boettinger represented himself as an eligible fellowvoter.Under the circumstances I am convinced,and find,that the General Counsel has not established Boettingerto have been acting as an agent or representative ofmanagement.Therefore,Respondent is not responsiblefor his conduct,and the allegations in the complaint re-garding his alleged threats and suggestion that the em-ployees form a grievance committee cannot be sustainedas violations of Section 8(a)(1).4.The General Counsel contends that during thecourse of the so-called grievance meeting when Jagoe metthe employees on January 18, 1966, Jagoe made certaincoercive statements.As noted above afterBoettinger hadsuggested to the employeesthat they make an effort tosee Jagoe about their grievances,Goveand Manser actedimmediately upon his suggestion,and it was arranged thatJagoe would meet with them on the morning of January18.The meeting took placein thepod shop. Initially,Gove,Manser,and anotheremployee, Judy Whitney,comprisedthe employeegroup.They were subsequentlyjoined byan additional employee namedMary McComas.Jagoewas accompaniedby his secretary, Arlene Lundin.Gove explained to Jagoe thatBoettinger had suggestedthe meeting,and presented to Jagoe alist ofgrievancesthat she had solicited from othergirls in the podshop. Allsix of the people presentat this meetingtestifiedconcern-ing its events.Thereis general agreementthatJagoe toldthe employees at the outset thathe would be unable todiscuss grievances with them,and that in refusing to doso, he was acting on theadvice ofcounsel.He did, how-ever, take fromthem the written list of grievances thathad been preparedwhich relatedto such matters asseniority,wages, lockers, and other matters. It isacknowledged,however, that no definitivediscussionsensued as to any item. During therelatively brief timethat the partiesmet, however, Gove,Manser,and Mc-Comas all attributeto Jagoe a remark in which it isclaimed that he used the term"troublemaker." Accordingto Gove thiscame about when she handed Jagoe the listof grievances,and told him"that we couldn't go upstairsand see him."Govestates that Jagoe then asked if "[shehad] ever had any troubleseeing him"and after she hadrespondedthatshe had not,Jagoe had then said, "itseems to me like wehave a troublemakerhere, if wecould just find out whoit is."Mansertestifiedthat Jagoehad told thegroup that"he couldn't say anything becausehis attorneywouldn't allow him to say anything"and thenhe said,"if he could find the troublemakerin the shop hewould certainlydo something about it."McComastestified thatJagoe told the group that he brought hissecretary so that anythingthathe said could not be misin-terpreted.McComas states that afterJagoe received thegrievance list he said,"Ifeel that these girls are beingstirred upby a troublemakerand if I can find who it is wewill eliminate that trouble." Judith Whitney, the fourthemployee,althoughcalledasawitnesswas notquestioned concerning the "troublemaker"remark, andshe volunteered no testimony along such lines.In otherrespects her testimony was not inconsistentwith that ofthe other employees.WhenJagoe andLundin werespecificallyasked concerning mention of the word"troublemaker," each denied that the term had been usedat this meeting.No one of thewitnessesattributed toJagoe any mentionof the Unionor its organizationaldrive,or any direct reference to the participation of anyone of themin the drive.The testimonyregarding this meeting presents a dif-ficult issueof credibility.On the one hand there are threeapparently credible witnesses testifying consistently thatJagoe made the "troublemaker" remark.On the otherhand we have Jagoe himself corroborated by his secreta-ry, specificallydenying it.While there is little reason tobelieve that any one of the employee witnesses was pur-posely fabricatingher testimony, it is equally difficult tobelieve that a sophisticated employer beingdirectly ad-vised by counsel concerning what lawful expressions hemight maketo hisemployees and who was taking theprecaution of bringing with him his own secretary as a336-845 0 - 70 - 11 148DECISIONSOF NATIONALLABOR RELATIONS BOARDwitness to the meeting would deliberately or inadver-tently so forget himself as to make a remark that might beviewed as a threat of reprisal. Despite the denials of Jagoeand Lundin, however, I find it likely that Jagoe did usethe term "troublemaker" in substantially the mannerwhich the employees relate. The three not only testifiedconsistently in an apparently credible manner, but theirdirect interest in the outcome of the proceeding is suffi-ciently remote that I am disposed to discount any tempta-tion to color their testimony. That all three would reportuse of the same term suggests that this is what in alllikelihood they actually-heard, and, when this is balancedagainst the less remote incentive of Respondent's wit-nesses conveniently to forget a remark of this nature, Ifind it more likely that the testimony of the three em-ployees represents what was said. Accordingly, I findthat Jagoe did make the "troublemaker" remark substan-tially as related above. The term "troublemaker" is onefrequently used in reference to persons engaged in unionorganization, and its use here when coupled with the re-mark that if the "troublemaker" were found the employerwould "eliminate the trouble" or "do something about it"might reasonably be regarded as a threat of reprisal. Thisisnot necessarily its only connotation, however, and Iwill give further consideration below to the significanceof the remark as it relates to the central issue in thisproceeding.E.Discussionof theIssues and ConclusionsHaving found the Union to be the statutory representa-tive of Respondent's employees, and that its request forrecognition was refused by Respondent on December 10,1965, we must next consider: (1) Whether or not Re-spondent engaged in any unlawful acts whatsoever withinthe meaning of Section 8(a)(1) of the Act; and (2) if so,whether or not this unlawful conduct is of such a naturethat it will support the issuance of a bargaining order asthe General Counsel contends.Ihave found above that General Manager Schlamp,President Jagoe, and Foreman Salemsaas engaged in in-terrogation of employees concerning their union activitiesboth before and after Respondent's refusal to recognizethe Union, and that in some instances they also soughtthe support of these employees in reporting the union ac-tivitiesof other employees. I have also found thatForeman Salemsaas told an employee that there might belayoffs if the Union came in, and suggested that this em-ployee pass on word of this to other employees. In addi-tion I have found that President Jagoe indicated toseveralemployeesthathefelttherewasa"troublemaker" in their midst, and that he, Jagoe, wouldtake steps to eliminate the "trouble."While interrogation of employees is notper sea viola-tion of the Act, it has long been the Board's view that in-terrogation of employees concerning their union activitieswhen considered in the light of surrounding circum-stances may be regarded as having a coercive character."Generally speaking the test to be applied is whether ornot the questioning occurs in circumstances in which itcan be shown that it has no relevant purpose, whether ittakes place in conjunction with other unfair labor prac-tices, and whether or not it is accompanied by safeguardswhereby the employees questioned are assured thatreprisalswill not be undertaken. In the instant case norelevant purpose is advanced by Respondent in supportof its interrogations.Apparently Respondent soughtthereby not only to learn the union sentiments of the em-ployees questioned, but also endeavored to enlist the sup-port of such employees in informing Respondent as to theunion activities of others. While questioning an employeeabout his part in union organization may suggest the em-ployer's interest in that person alone, when suchquestioning is coupled with a request for a continued flowof information about union organization, and is not at thesame time accompanied by assurances that no reprisalswill be forthcoming, it carries the additional connotationthat rewards or reprisals may result depending uponwhether the questioned employee complies or fails tocomply with the request for information. I find that underthe circumstances here presented, the interrogations un-dertaken by Schlamp, Jagoe, and Salemsaas, both beforeand after the refusal to bargain, took place in circum-stances which gave them a coercive character, and thatby engaging in such interrogations, Respondent has vio-lated Section 8(a)(1) of the Act.The statement of Foreman Salemsaas that there mightbe layoffs if the Union came in, coupled with his requestthat Kennedy pass this on to other employees, constitutesa well-defined threat of reprisal of an even more seriousnature. Few things carry a stronger thrust and are moreclearly calculated to influence an employee in the exer-cise of his statutory rights than his being told that if he un-dertakes to bringina union,layoffsmay result.Moreover, Respondent compounded this coercive effectby urging that word of it be circulated among the em-ployees. Accordingly, I find that by the threat of layoffRespondent has engaged in conduct violative of Section8(a)(1) of the Act.The "troublemaker" remark of President Jagoe, con-sidered in the context in which it was made, presents anissue which is not so well defined. It must be noted thatthe remarks were made at a meeting not scheduled byRespondent, but requested by the employees themselves.At the outset of the meeting Jagoe was informed that theemployees had been told that Jagoe would not meet withthem to discuss grievances. This elicited an expression ofsurprise from Jagoe, who, upon learning that none ofthese employees had previously requested or been denieda meeting for such purpose, commenced to speculateupon who might be responsible for having spread such animpression, concurrently describing such person as a"troublemaker." Jagoe did not couple his comment witha direct reference to the Union, nor does it appear that thesubject ofunion organizationor the participation of anyof the employees present in organizational efforts cameup at all. Nevertheless, as I have found above, Jagoe inmaking such remarks placed no limitation upon theirscope. I am not called upon to speculate as to the actualeffect remarks of this nature may have on employees.However, I cannot overlook the fact that a statement ofthis nature may well have come through to employeespondering their vote in the election scheduled for the nextday as an expression by top management that an em-ployee engaged in stirring up others for organizational orother reasons might thereby subject himself to reprisals.8Blue Flash Express, Inc ,109 NLRB 591. FABRICATORS, INC.Respondent is not to be excused from the reasonable ef-fect that its statement may have upon its employees eventhough such statement may have been made inadver-tently or without specific intent that it have such effect.Accordingly,having found that Jagoe made the"troublemaker" remark,Ifurther find that such state-ment constitutes a threat of possible reprisal, and isthereby an interference with basic employee rights viola-tive of Section 8(a)(1) of the Act.The significance of theviolation,however,as it relates to supporting the bargain-ing order,will be considered further below.Having found Respondent to have engaged in unlawfulconduct in violation of Section 8(a)(1) of the Act,we mustnext consider whether this course of conduct is properlyremedied by a cease-and-desist order alone,coupled, per-haps,with an order setting aside the election,or whetherunder currently applicable Board doctrine Respondentshould also be required to bargain with the Union as itsstatutory representative.Thisraises an issue concerningthe application of the Board's so-calledJoy Silk MillsorBernel Foamdoctrine.9The doctrinein its general outline recognizes that thedetermination of 'questions concerning representation isordinarily best resolved by secret-ballot elections, butthat an employer's right to an election is not absolute, andwhere the employer has evidenced bad faith in doubtingthe union'smajority,or has engaged in conduct calculatedto dissipate such majority,authorization cards may beused to prove the union'smajority and to support a bar-gaining order against the employer.The underlying prin-ciple behind the doctrine and a general limitation upon itsapplication are well stated in the following excerpt fromthe Board'sdecision inAaron BrothersCompany ofCalifornia,158 NLRB1077, 1079:Whether an employer is acting in good or bad faithin questioning the union'smajority is a determinationwhich of necessity must be made in the light of all therelevant facts of the case,including any unlawfulconduct of the employer,the sequence of events, andthe time lapse between the refusal and the unlawfulconduct.Where a company has engaged in substan-tialunfair labor practices calculated to dissipateunion support,the Board,with the courts' approval,has concluded that employer insistence on an elec-tion was not motivated by a good-faith doubt of theunion'smajority,but rather by a rejection of the col-lective-bargaining principle or by a desire to gaintime within which to undermine the union.However,this does not mean that any employer conduct foundviolative of Section 8(a)(1) of the Act,regardless ofitsnature or gravity,willnecessarily support arefusal-to-bargain finding.For instance, where anemployer's unfair labor practices are not of such acharacter as to reflect a purpose to evade an obliga-tion to bargain,the Board will not draw an inferenceof bad faith.The doctrine,as above stated,is limited to situationswhere widespread and serious unfair labor practices markan employer's response to the raising of a question con-cerning representation among its employees. The Boardqualifies its application,however,by stating that in every149case where unfair labor practices are found, a bargainingorder will not follow, for in some situations the unfairlabor practices found will not suffice to support an in-ference of bad faith in the refusal to bargain. This qualifi-cation or limitation on the application of the doctrine isdictated by the necessity to place the significance of anemployer's misconduct in its proper perspective. Promo-tion of collective bargaining with freely chosen represen-tativef^ of employees is an underlying aim of the statute.While we can determine what type of employer conductis calculated to interfere with the free choice of represent-atives, we cannot precisely measure the actual effect thatsuch conduct will have on the particular employees in anygiven case. To order bargaining even in the face offlagrant unfair labor practices may thus result in givingthe employees a representative which they may or maynot desire. However, if the unfair labor practices havebeen widespread and aggravated, we may conclude notonly that it is reasonable that the employer should forfeitany right it otherwise might have to get the representationquestion resolved by a secret ballot, but we may also con-clude that the effect of such unfair labor practices hasbeen such that employees cannot now, or in thereasonably foreseeable future, exercise a free choice ofrepresentatives. In such a situation it may well be that theearlier designation of a union by signing a card at a timebefore the unfair labor practices had taken place, willrepresent a more reliable gauge of their free choice thanany othermeansleftavailable.The bargaining orderbecomes the appropriate remedy here not because it withcertainty reflects employee choice, but because ag-gravated employer misconduct has destroyed the meansof resorting to another method, and the order under thecircumstances is the most likely means of making suchchoice and at the same time preventing the employer'sprofiting from his own wrongdoing. On the other handwhere the unfair labor practices are not widespread or ofa substantial nature,or if theyare isolated and sporadic,they neither demonstrate a clear disposition upon the em-ployer's part to nullify the employee rights of free choice,nor do they create a situation where it is as likely that theemployer's views will come through to the employees insuch a way that it will in fact have this effect. In such acase it is not as clear that the earlier card designation, anintrinsically less reliable method of designating represent-atives than an election, is likely to be a more accurate ex-pression of choice or that another method is effectivelyforeclosed.While less significant unfair labor practicesare not to be condoned, theycan be remedied in a mannerother than imposing a bargaining agent which may notrepresent the free choice of the employees.In such a casea cease-and-desist order, notification to the employeesthereof, and the conduct of an election or another elec-tion, as the case may be, stands out as the better methodof remedying the wrong done. The line separating theflagrant from the mild,unfair labor practice situation,however, is not one which can be sharply drawn, and adetermination in any given case can only be made by aconsideration of all the circumstances, and by making avalue judgment on which reasonable men may differ. Wemust next turn to the application of the foregoing as it ap-pliesto the record before us."Joy SilkMills, Inc,85 NLRB 1263, enfd 185F 2d 732 (C A. D C ),Bernel FoamProducts Co, Inc,146 NLRB 1277 150DECISIONS OF NATIONALLABOR RELATIONS BOARDLooking first at the organizational drive which led upto the demand for recognition, the record discloses that itwas accompanied by no widespread expression of unionanimus upon Respondent's part. Except for the question-ing of one employee in September, coupled with the re-mark that Respondent did not favor unions, and somerather limited questioning of older employees as to theirknowledge of union activity, accompanied by solicitationof their help in reporting to management, little elsecharacterized this period. Even this questioning was notaccompanied by overt threats of reprisal or promises ofbenefit. Thus in the organizational period I see little butsomewhat mild opposition to union organization, exceed-ing permissible bounds in some cases, but not going so faras to suggest that at this point Respondent was rejectingthe collective-bargaining principle or undertaking a con-certed attack aimed at undermining the Union.Respondent's refusal to recognize the Union voiced onDecember 10, 1965, does not take place in circumstancessuggesting bad faith, or a design to gain time to underminethe Union. While the Union did offer to show its cards toRespondent, it did not do so, and Respondent at no timeacknowledged that the Union had a majority. Respondentreplied promptly to the Union's request for a meeting,and within a reasonable time advised the Union that itwas declining to accord it recognition until it hadestablishedamajority throughBoardmachinery.Moreover, at this juncture a legitimate unit question ex-isted.The Union was seeking a unit which excluded themachine shop, while Respondent contended it should beincluded. As we have seen this issue was litigated in theBoard representation proceeding, and the RegionalDirector found the machine shop properly to be part ofthe unit. In addition there were unit issues between theparties as to the inclusion or exclusion of certain fringeemployees which were likewise resolved by the RegionalDirector. Thus it would appear that Respondent's initialrefusal to accord the Union recognition was made in goodfaith and did not occur in a setting suggesting rejection ofthe collective-bargaining principle, and I so find.Application of theJoy Silk Millsdoctrine then mustrest upon Respondent's postrefusal conduct, which wemust now examine to determine if this, when consideredwith what had gone before, is of a "nature and gravity" soas to "reflect a purpose to evade an obligation to bargain"from which we may "draw an inference of bad faith suffi-cient to support a bargaining order."Ihave found only three incidents to have transpiredafter the refusal to bargain: the layoff threat of Salemsaasmade to Kennedy; the interrogation of Manser by Salem-saas; and the "troublemaker" remark by Jagoe.The serious character of the layoff threat made bySalemsaas is manifest especially when it is noted that hesuggested that Kennedy communicate his views to em-ployees. It should not be overlooked, however, that thisthreat was limited to one employee, and that this recorddoes not disclose the extent to which Kennedy actuallycirculated the information she had received. In addition,Salemsaas, while clearly a supervisory employee, was theforeman of only one of Respondent's departments and noevidence has been adduced that top management knew ofor endorsed his expressed views. The policy of topmanagement opposing organization was fully expressedin the letters and in a speech by Jagoe found by the Re-gional Director to be within the limits of Section 8(e). Inview of this and Jagoe's obvious awareness of the legallimitations on expressions to employees, I find it unlikelythat he would have endorsed such an expression as thatattributed to Salemsaas or if he had known of it that hewould not have disavowed it. Although this does not suf-fice to vitiate responsibility of Respondent for the coer-cive character of the statement, it gives the incident a du-bious significance as a measure of Respondent's rejectionof the collective-bargaining principle or overall aim to un-dermine the Union.The questioning of Manser by Salemsaas like the earli-er questioning of Schlamp and Jagoe was isolated and notaccompanied by additional overt expressions of threatsof reprisal. Considering this and Salemsaas' status as aminor supervisor, this too does not stand out as a rejec-tion by Respondent of its statutory obligations.Jagoe's "troublemaker" remark, of course, emanatedfrom the highest management source. Although Jagoemay not escape responsibility, full consideration of thecontext in which it was made does not convince me thatithad an intentional unlawful connotation. The so-calledgrievance meeting was solicited by the employees them-selves and it is significant that the organizational cam-paign and their connection with it were subjects notbrought up at all during the course of it. While use of theterm "troublemaker" had a possible relationship to unionorganization and may have been so regarded, it is equallypossible that the reference might have been meant, andmight have come through as referring to the unknownperson or persons responsible for giving the employeesthe impression that Jagoe was unwilling to meet withthem concerning their grievances. This might even havebeen a management representative. Thus the remark,while unfortunate, does not appear in a setting where itreasonably suggests a rejection of the collective-bargain-ing principle or that it is an integral part of a planned ef-fort to undermine the Union.Contrary to the claim of the General Counsel I do notfind in the foregoing unfair labor practices conduct of sowidespread or of such serious nature that it reasonablysupports an inference of bad' faith, and an effort byRespondent to evade its statutory duty to bargain. Whileitcannot be said with precision exactly what effect theconduct may have had on the employees here, I do notsee misconduct of such gravity that it calls for deprivingthe employees of their right of free choice by the more re-liable secret-ballot method. I am convinced that the moredrastic bargaining remedy must be reserved for situationswhere the unfair labor practices found are both more ex-tensive and more flagrant than they appear in the instantcase. In this situation I deem it more appropriate thatthey be remedied by a cease-and-desist order alone. Ac-cordingly I find that the General Counsel has notsustained the burden of establishing that Respondent hasrefused to bargain in bad faith within the meaning of Sec-tion 8(a)(1) or (5) of the Act. And I will recommend thatthe allegations regarding Respondent's refusal to bargainbe dismissed.IV.THE OBJECTIONS TO THE ELECTIONIn consolidating the representation proceeding with thecomplaint proceeding, the Regional Director concludedthat Respondent's speech of January 18 and a prior letterto the employees were privileged within the meaning ofSection 8(c) of the Act. He also concluded, however, thatother matters raised substantial and material issues withp. FABRICATORS, INC.151respect to conduct affecting the results of the election,and that these issues should be resolved after hearing.Among these were an alleged unlawful wage increase.General Counsel did not allege a wage increase as an un-fair labor practice, nor was evidence adduced to supportitas an objection. The threats of reprisals or promises ofbenefit,the interrogations,the alleged solicitation andsponsorship of an inside plant grievance committee notedin the objections appear to encompass the same mattersalleged in the complaint, and are treated with in connec-tion with the findings made above. No additional matterswere offered relating to the objections alone.Ihave found above that Respondent engaged in unlaw-ful interrogation and unlawful threats of reprisal in viola-tion of Section 8(a)(1) of the Act. While I have not foundsuch conduct sufficient to support a bargaining order, dif-ferent criteria are applicable when the issue is settingaside an election. The Board has consistently held that"[c]onduct violative of Section 8(a)(1) is,a fortiori,conduct which interferes with the free and untrammeledchoice in an election. This is so because the test of con-duct which may interfere with the laboratory conditionsfor an election is considerably more restrictive than thetest of conduct which amounts to interference, restraint,or coercion which violates Section 8(a)(1)."Dal-Tex Op-tical Company, Inc.,137 NLRB 1782. Since the unlawfulconduct found above may have affected the free choice ofthe employees in the election, it follows that the electionconducted on January 19, 1966, should be set aside. Ac-cordingly I find that objections filed by the Petitioner inthe representation proceeding herein do raise substantialand material issues with respect to conduct affecting theresults of the election, and that the election heretoforeheld in Case 19-RC-3822 should be, and the samehereby is, set aside.V.TheEffect of the Unfair Labor Practices UponCommerceThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.Vi.THE REMEDY4.On December 10, 1965, Respondent failed to ac-cord the Union recognition as the statutory representa-tive of employees in the aforesaid unit.5.By acts of interrogation, threats of reprisals, andpromises of benefits, as found above, Respondent has in-terfered with, restrained, and coerced its employees inviolation of Section 8(a)(1) of the Act.6.By its refusal to accord the Union recognition onDecember 10, 1965, and by the acts and conduct foundviolative of Section 8(a)(1), Respondent has not engagedin a refusal to bargain within the meaning of Section8(a)(1) and(5) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this proceed-ing, I recommend that Fabricators, Incorporated, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from.(a)Unlawfully interrogating its employees, threaten-ing them with economic reprisals, or offering thempromises of benefit for the purpose of influencing theirunion activities or sympathies.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization, to form, join, or assist theabove-named Union or any other labor organization, tobargain collecti-vely through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutal aid orprotection.2.Take the following affirmative steps designed to ef-fectuate the policies of the Act:(a)Post at its plant in Seattle, Washington, copies ofthe attached notice marked "Appendix."10 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 19, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 19, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."Having found that Respondent has engaged in unfairlabor practices, it will be recommended that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.Assortment Sheet Metal Workers Local Union No.383, affiliated with Sheet Metal Workers Association,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.The unit above described in section III is a unit ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.10 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National Labor 152DECISIONS OF NATIONALRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT unlawfully interrogate our em-ployees, threaten them with economic reprisals, orpromise them economic benefits for the purpose ofinfluencing their union activities or sympathies.WE WILL NOT in any like or relatedmanner inter-fere with, restrain, or coercce our employees in theexcerise of their right to self-organization, to form,join,or assistAssortment Sheet Metal WorkersLocal Union No. 383, affiliated with the Sheet MetalWorkers Association, AFL-CIO, or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection or torefrain from any or all such activities.All our employees are free to become or remain, orrefrain from becoming or remaining, members of Assort-LABOR RELATIONS BOARDment Sheet Metal Workers Local Union No. 383, af-filiatedwith the Sheet Metal Workers Association,AFL-CIO.FABRICATORS, INCOR-PORATED(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of postingand must notbe altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 327 LoganBuilding, 500 Union Street, Seattle, Washington 98101,Telephone 583-4583.